1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO ex rel.
 8 HUMAN SERVICES DEPARTMENT
 9 and ROBERTA PEKARCIK,

10          Petitioners-Appellees,

11 v.                                                                           NO. 30,744

12 PHILIP PEKARCIK,

13          Respondent-Appellant.

14 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
15 David K. Thomson, District Judge

16 McDevitt Law Firm, P.A.
17 Susan Schaefer McDevitt
18 Santa Fe, NM

19 for Appellee

20 Philip Pekarcik
21 Los Lunas, NM

22 Pro Se Appellant


23                                 MEMORANDUM OPINION

24 VIGIL, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4       REVERSED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 TIMOTHY L. GARCIA, Judge




                                           2